Citation Nr: 0032114	
Decision Date: 12/08/00    Archive Date: 12/20/00	

DOCKET NO.  99-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for  hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1979 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
VARO in St. Louis which confirmed and continued a 
noncompensable disability rating for the veteran's 
hemorrhoids.  


FINDING OF FACTS

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.The veteran has Grade II internal hemorrhoids, which are 
nonthrombosed and nontender.  Recent examination showed no 
evidence of anemia or fissures.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the claims file reflects that service connection 
for hemorrhoids was granted by rating decision dated in 1983 
and a noncompensable disability rating was assigned, 
effective March 1, 1983.

The post service medical evidence includes the report of a VA 
examination accorded the veteran in June 1997.  At that time, 
reference was made to a history of hemorrhoidal bleeding 
occurring about every three months.  On examination, there 
was no evidence of soiling, incontinence, tenesmus, 
dehydration, malnutrition, anemia or fecal leakage.  A 
diagnosis was made of hemorrhoids, with a notation that the 
prognosis was good.  Colonoscopic examination was 
recommended.  

The veteran was accorded a rectal examination by VA in March 
1999.  Reference was made to an incomplete colonoscopic 
examination in 1997 which showed Grade II internal 
hemorrhoids.  The veteran complained of fecal incontinence 
once or twice a week.  He reported positive improvement from 
daily incontinence since the use of Metamucil.  He had no 
fecal incontinence with heavy lifting.  As for sphincter 
control, it was described as fair, but reference was made to 
decreased pressure.  The veteran reported that he stained his 
underwear about once a week.  There was no gross incontinence 
reported and no pad had been used for the past year.  With 
regard to bleeding or thrombosing hemorrhoids, it was stated 
there had been no thrombosis.  Notation was made of Grade II 
internal hemorrhoids.  The veteran took one tablespoon of 
Metamucil twice daily.

On objective examination, there was no evidence of stool on 
his clothing.  The lumen was normal, and the structure of the 
anus was round.  There was no evidence of anemia.  There were 
no fissures.  The hemorrhoids were described as Grade II, 
nonthrombosed and nontender.  There was no evidence of 
bleeding.  The stool was brown and hemoccult was negative.  
There was notation of markedly decreased anal squeeze 
pressure.  The diagnosis was mild fecal incontinence 
secondary to decreased anal motor tone and possible pelvic 
floor dysfunction.  

Disability evaluations are determined by the application of 
the VA's Schedule of Rating Disabilities (Rating Schedule) 
which is based upon average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. §§ 4.3, 4.7.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58  (1994); 38 C.F.R. §§ 4.1, 4.2 
(1999).  
 
The RO has assigned a noncompensable disability rating for 
the veteran's hemorrhoids, in accordance with the criteria 
set forth in the VA's Rating Schedule.  Diagnostic Code 7336 
states that a hemorrhoid condition involving mild or moderate 
hemorrhoids warrants a noncompensable rating.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids that 
are irreducible, with excessive redundant tissue, and 
frequently recurring.  With persistent bleeding and with 
secondary anemia, or with fissures, a 20 percent rating is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.

A review of the evidence does not provide a basis which 
permits the assignment of a compensable schedular evaluation.  
Specifically, the record does not demonstrate that the degree 
of impairment resulting from the hemorrhoids more nearly 
approximates the criteria for a compensable rating.  The 
internal hemorrhoids are not shown to be large or thrombotic, 
irreducible, with excessive redundant tissue, and frequently 
recurring.  The March 1999 examination noted that the 
hemorrhoids were nonthrombosed and nontender.  There was no 
evidence of anemia or fissures and there was no evidence of 
bleeding.  Overall, there is therefore no basis in the record 
for granting the claim for a compensable disability rating.  

It is noteworthy that the veteran has testified that he has 
had occasional problems with incontinence.  The Board finds 
no competent evidence that this symptom is a manifestation of 
his service-connected hemorrhoids.  The Board notes that the 
veteran himself is not competent to render a medical opinion 
as to the etiology of a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  The fecal 
incontinence which was noted at the time of the March 1999 
examination was described in the opinion of the examiner as 
secondary to decreased anal motor tone and possible pelvic 
floor dysfunction.  There is no opinion of record attributing 
the incontinence to the hemorrhoids.  In any event, there is 
no indication that any alleged soiling condition requires 
that he wear absorbent materials which  must be changed up to 
two times a day.  Hence, even if he were rated based on 
voiding dysfunction, a compensable disability rating would 
not be warranted.  See 38 C.F.R. § 4.115a (1999).

Overall, the Board finds no diagnostic code under the VA's 
Rating Schedule that entitles the veteran to a compensable 
disability rating for his service-connected hemorrhoids.  The 
preponderance of the evidence is against his claim.  The 
evidence regarding this issue is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

A compensable disability rating for hemorrhoids is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 

